An unpublishe order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

(0) 1947A 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

l

l DERRICK ANTHONY ARMSTRONG, No. 68984

i A ellant,

  p" m

l THE STATE OF NEVADA,

l Respondent. NOV 0 5 2015

[ CLETRiglF‘EPEEEE/EMSSJURT
ORDER DISMISSING APPEAL 

This is a pro se appeal from a purported order denying a post-
oonviction petition for a writ of habeas corpus. Eighth Judicial District

.; Court, Clark County; Kathleen E. Delaney, Judge.

No decision, oral or written, had been made on the petition

failed to designate an appealable order, we lack jurisdiction over this

|
l
a when appellant ﬁled his appeal on October 9, 2015. Because appellant
appeal, and we

ORDER this appeal DISMISSED.

)3

Page J.
_ Pickering

l
cc: Hon. Kathleen E. Delaney, District Judge
l
!

 

Jean J. Schwartzer

Derrick Anthony Armstrong
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

J 15-33800 “